DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: THERMAL DISSIPATION STRCUTRE FOR INTEGRATED CIRCUITS COMPRISING THERMAL DISSIPATIN TRENCH

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2006/0131737), hereinafter Im, in view of McKenzie (US 2011/0101394), hereinafter McKenzie.

Regarding claims 1 and 8, Im (refer to Figures 3-6) teaches a thermal dissipation structure (described as “cooling system 50” in para 45) used for integrated circuits, comprising: 
a semiconductor substrate (30, para 45) having a first surface (31, described as “active surface” in para 53 – see Figure 6) and a second surface (33 – see para 53, see Figure 6) opposite to the first surface, wherein the integrated circuits are disposed on and thermally coupled with the first surface (as 31 is described as “active surface” in para 53); 
a thermal dissipation trench (36, see para 54 – see Figure 6) formed on the second surface (33) and within the semiconductor substrate (30); 

a metal layer (48, see para 57) formed from the metal seed layer. 
Im does not teach that the metal base  layer comprises a “metal seed layer” and that the metal layer comprises “copper”. McKenzie (refer to Figure 7) teaches that when forming a heat sink on a semiconductor substrate like a chip, it is known to form a seed layer of any metal such as copper (701 of Figure 7, see para 85) on the semiconductor substrate inactive surface and electroplating a copper heat sink on the seed layer (para 85). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Im so that the metal layer comprises a “metal seed layer” and that the metal layer comprises “copper”.  The ordinary artisan would have been motivated to modify Im for at least the purpose of using a highly conductive metal material of high thermal conductivity such as copper, for improved heat dissipation, while using a seed layer for improved adhesion.  
Whereas claim 1 is a product claim, the claim recites a method of steps therein, i.e. “electroplated”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 5, Im (refer to Figures 3-6) teaches the thermal dissipation structure of claim 1, including that the thermal dissipation channel has an area on the second surface, the integrated circuits have a vertical projection on the second surface but does not specifically state that the said vertical projection is located “in the area of the thermal dissipation channel”. However, this is simply a way of stating that the thermal dissipation channel is placed closest to the source of heat; i.e. “the integrated circuits”. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Im so that the said vertical projection is located “in the area of the thermal dissipation channel”.  The ordinary artisan would have been motivated to modify Im for at least the purpose of minimizing the distance between the source of heat (I,e, the integrated circuits) and the channels of removing heat (i.e. the “thermal dissipation channel”), thus reducing thermal resistance and improving heat transfer.

Regarding claims 6-7, Im (refer to Figures 3-6) teaches the thermal dissipation structure of claim 1, but the embodiment of Figures 3-6 do not show that the thermal dissipation channel comprises “a plurality of hollow channels, the hollow channels are parallel to and communicated to each other” (as recited in claim 6), wherein (as recited in claim 7) “a width of the inlet or the outlet of the thermal dissipation channel is greater or equal to a width of any of the hollow channels”.  However, Im shows variations (see Figures 15C 

Regarding claim 9, Im (refer to Figures 3-6) teaches, as modified in view of  Figures 15C and 15D of Im for claims 6-7 above, teaches that the thermal dissipation structure of claim 1, further comprises a pipe group, wherein the pipe group has at least two pipes respectively communicated to the inlet and the outlet to inject heat transfer fluid into the thermal dissipation channel (para 54-55). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Im and McKenzie, as applied to claim 1 above, and further in view of Sadaka (US 2014/0001604), hereinafter Sadaka.

Regarding claim 2, Im (refer to Figures 3-6) teaches the thermal dissipation structure of claim 1, but does not teach that the semiconductor substrate comprises “a silicon on insulator (SOI) substrate”. Sadaka (refer to Figure 4), which also teaches a thermal dissipation structure (described as “cooling system 50” in para 45) used for integrated circuits, further teaches that using a semiconductor substrate that comprises a silicon on insulator (SOI) substrate is known in the art  (SOI substrate 120 of Figure 4 described in para 69 of Sadaka; note that 120 comprises 122, 104 and 102). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Im so that the semiconductor substrate comprises a silicon on insulator (SOI) substrate.  The ordinary artisan would have been motivated to modify Im for at least the purpose of using a substrate technology such as SOI which is known to provide lower parasitic capacitance due to isolation from the bulk silicon.  

Regarding claims 3-4, Im (refer to Figures 3-6) teaches the thermal dissipation structure of claim 2, but does not teach that “the SOI substrate comprises a silicon layer and an insulating layer, a lower surface of the insulating layer defines the second surface and connected to the metal seed layer” (as recited in claim 3), and further (as recited in claim 4) that “the thermal dissipation trench is formed within the insulating layer and exposes the silicon layer”. Sadaka, as applied to claim 2 to include SOI substrate, .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of McKenzie and further in view of Sadaka.

Regarding claims 10, Im (refer to Figures 3-6) teaches a thermal dissipation structure (described as “cooling system 50” in para 45) used for integrated circuits, comprising: 
a semiconductor substrate (30, para 45) having a first surface (31, described as “active surface” in para 53 – see Figure 6) and a second surface (33 – see para 53, see Figure 6)  opposite to the first surface, wherein the integrated circuits are disposed on the first surface, and the integrated circuits are thermally coupled with the first surface (i.e. active surface); 
a thermal dissipation trench (36, see para 54 – see Figure 6) formed on the second surface and within the semiconductor substrate; 
a metal base layer (38, see para 57 – see Figure 6) formed on the second surface (33), wherein the metal seed layer covers the second surface; and a metal layer (48, see para 57).
Im does not teach that the metal base layer is a “metal seed layer” and that it covers not only the second surface but also the thermal dissipation trench of the semiconductor substrate; and wherein the thermal dissipation trench is filled with the metal seed layer and the metal layer. McKenzie (refer to Figure 7) teaches that when forming a heat sink on a semiconductor substrate like a chip, it is known to form a seed layer of any metal such as copper (701 of Figure 7, see para 85) on the semiconductor substrate inactive surface and electroplating a copper heat sink on the seed layer (para 85).  Further, Sadaka (US 2014/0001604) (refer to Figures 32-33) teaches that for heat transfer, not only are hollow passages (106, see para 107, that will form fluidic microchannels 124 – see para 106) for fluid heat transfer ae known, but also trenches 
	Whereas claim 10 is a product claim, the claim recites a method of steps therein, i.e. “electroplated”. Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892